tax exempt ane government entities omvisior release number release date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax exempt ane government entities division date uil number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number egend z o o i d n l a i o l o n o t h t w o w u o t o t o dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below acts m you m are a state nonprofit corporation formed on date your application form_1023 provides that you were formed with the purpose to market the quality educational_services delivered in the s and t regions to a national audience make financial grants to area educational institutions to improve educational offerings provide quality student housing and to provide various other services to students in these regions you state that your specific activities are as follows develop student housing operate a student shuttle transportation service and market quality education in the region o h your bylaws provide that you are managed by a board_of directors composed of one to three persons currently you have a single director the founder of the organization who is also the only officer entitled to vote officers be selected based on experience and community involvement your day-to-day operations are conducted by an executive director and your in your letter of date you state that additional directors and officers will the bylaws state that all decisions must be made by a majority of the directors you state that you will conduct your operations under the name of q as q you will support education in s and t by providing support and assistance to public and private_schools colleges from your application you indicate that you will limit all of services housing and universities shuttle and marketing to students attending a supported educational_institution in the defined geographic area you state that there is only one college-owned student housing facility and no other college- owned housing servicing your geographic region you state that due to this lack of housing you plan to develop a student housing facility r which will be located adjacent to one university and accessible to three other educational institutions via a student-only shuttle operated by you you state that r will be a student centered area owned by q which has contracted to purchase will several parcels of land available for this particular development you state that phase provide housing for big_number students the development will be financed through tax-exempt_bonds and it will be owned and managed by you your letter of date you state that an enclosed feasibility study for r was commissioned by you as part of your bid proposal to a financial_institution for underwriting_purposes in your letter of date and clarified in the development and construction of the facility will be provided by outside service providers selected by a competitive bidding process in your letter of date you state that your criteria in reviewing service providers will include those with no conflict of interests experience credit and financial strength availability reputation and employees to operate or provide services you did not provide drafts or working copies of any contracts or agreements and did not disclose any of the terms since any prior agreements were not longer going forward and you currently do not have any contracts in place your letter of date states that the rental rate of the housing will be at market rate but less than other area student housing housing will only be provided to those students attending an affiliated educational institutional within the specified geographic region you did not provide any other criteria for determining residency eligibility you state that you are developing a strategic relationship with each educational_institution to establish an affiliation anyway to any of the affiliated educational institutions ‘improve the quality of educational_services by utilizing your services in your letter of date you state that you are not accountable in instead you state that your purpose is your application and supplemental information indicate that you will use available operating reserve funds generated by your student housing facility to provide grants to each affiliated institution based on the ratio of students residing in the private housing you state that you will make dollar_figurex in direct grants to the affiliated educational institutions you did not provide any additional information on how you determine the amount of grants provided to each affiliated w o you also indicate that an additional_amount of funds may be distributed to an institution institution based on the desire of the institution to expand or offer a particular service you state need’ shall be determined subjectively by the managing board each year however you did not provide any other criteria that you will use in evaluating grant applications as part of the affiliation agreements you plan to implement a dollar_figurey educational awareness campaign targeted at families of high school juniors and seniors to increase applications and or the awareness campaign includes a enrollment at the affiliated educational institutions marketing campaign on behalf of the affiliated educational_institution including direct mail advertisements informational cd production and a website with links to the schools the school allows you to place marketing materials in the school’s mailings to students place the school's logos and name on various promotional advertisements and marketing materials that you will produce in turn the school agrees to promote your shuttle service to students and recommend your facility as the preferred off-campus housing provider none of the documents you provided was finalized and you indicate that all the documents that you have related to any affiliation agreement are only proposed agreements in the developmental stages to generate interest in your services you also plan to create a class of directors made up of one faculty_member and one student in resident from each participating institution to provide input to the main board_of directors your letter of date you indicate that while such class of directors will be allowed these directors will not be voting members nor will they be involved in the management or operation of the organization they will only be advisory in nature and not voting in your letter of date you state that major educational institutions have a support i n foundation or commission which are organized for the benefit of a particular institution ojur entity is designed to our instance the area educational institutions are not large promote housing and other service to all area institutions achieving economies of scale and as such lessen the burdens of government law sec_501 of the internal_revenue_code provides in part that an organization is exempt is organized and operated exclusively for charitable purposes and from federal_income_tax if if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual it sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in advancement of education as well as relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency its generally accepted legal sense and includes the sec_509 of the code provides that an organization will be a public charity and not a private_foundation if from gross_receipts from performance of services or furnishing of facilities among other inan activity which is not an unrelated_trade_or_business and not more than one-third of its support it normally receives more than one-third of its support in each taxable_year from gross_investment_income revrul_63_220 1963_2_cb_208 describes a corporation that was organized primarily for the purpose of extending loans to needy students of a college to enable them to complete their educational programs certain loans were granted on an unsecured basis while others required a type of security both types of loans were made at the same nominal rate of interest which was substantially lower than commercial interest rates thereby representing a substantial saving to the students the ruling holds that such activity serves a charitable purpose by making loans available to students at substantially less than commercial rates the fact that under certain circumstances security is required before a loan may be granted is not sufficient to destroy the charitable aspect of the organization's purposes and activities revrul_64_274 1964_2_cb_141 describes an organization that provides free housing scholarships and books to students who could not otherwise attend college because of a lack of funds the service ruled that under these circumstances the organization was exempt because it was advancing education by relieving the poverty of the students rul 1967_2_cb_181 recognizes an organization formed to provide housing and rev food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education its own facilities while the facility was run revrul_76_336 1976_2_cb_143 describes an organization formed by community leaders to provide housing for students of a particular college in response to studies by staff members of the college showing that the college lacked suitable housing to meet the needs of students the college was financially unable to provide housing additionally many of the students in its primary service area live at such a distance that daily commuting is not reasonably possible the organization operates a housing facility for students adjacent to the college campus all students of the college are eligible to apply for the housing applications for housing are accepted on a first come-first served basis charges to students for the housing approximate costs including debt retirement the organization is not controlled by the student residents or by the college however the college and the organization consult and cooperate to ensure that the needs of the college and its students are served by the operation of the housing facility the organization is governed by a board_of directors composed of community leaders the organization's income is from rentals of the housing facilities and from contributions its disbursements are for operating_expenses and debt retirement the ruling holds that the organization provides needed student housing that is not otherwise available all students who attend the college are eligible to apply for residence under these circumstances the organization is both helping the college which is unable to provide adequate student housing to fulfill its educational_purposes and aiding the students to attain an education therefore the activities of the organization are advancing education revrul_85_1 1985_2_cb_177 provides that the determination of whether an organization is n o c lessening the burdens of government requires consideration of whether the organization's activities are activities that a governmental_unit considers to be its burden and whether such activities actually lessen such governmental burden an activity is there is objective manifestation by the government unit that it considers the activities of the organization to be its burden such consideration may be evidenced by the interrelationship in this context the lessening of the between the governmental_unit and the organization burdens of government is determined by considering all relevant facts and circumstances however a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of government a burden of the government if revrul_85_2 c b government if burdens and the activities actually lessen such government burden states that an organization is lessening the burdens of its activities are activities that a governmental_unit considers to be its section dollar_figure of revproc_90_27 1990_1_cb_514 provides that an application_for exemption under sec_501 of the code must fully describe its proposed activities including identifying a specific proposed project in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single nonexempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes analysis and conclusion you have failed to establish that your operations will further a charitable purpose and that you will not be operated for a substantial nonexempt private purpose providing housing for students absent special facts and circumstances is a trade_or_business that is not a charitable activity unlike rev ruls and supra where exemption was based primarily on the element of control by or on behalf of an exempt_organization and providing assistance to specific colleges you are an independent organization not created by the community or in conjunction with the educational institutions that you intend to become affiliated with while you have indicated that you will establish an advisory board there is no evidence that members of the local community or directors of the educational institutions will have any significant involvement in contribute to or otherwise participate in your operations your purpose is to provide financing and housing to a number of colleges and universities and as such you cannot be controlled by any one educational_institution or by any one community you do not restrict your services to a charitable_class of students such as low-income nor do you provide free housing or below cost services providing services at cost and solely for exempt_organizations is not sufficient to characterize the activity as charitable see rev ruls and supra you have also failed to establish that your other activities providing marketing and advertising services to the affiliated educational institutions and the shuttle service are charitable activities you have failed to establish that your activities lessen the burdens of government an activity is a burden of government only if there is an objective manifestation by a governmental_unit that it considers the activities of the organization to be its burden see revrul_85_1 supra you have failed to demonstrate that a governmental_unit considers you to be acting on its behalf your role is primarily that of developer you are operated for the substantial nonexempt finally in your application and supplemental information you failed to fully describe your proposed activities including identifying a specific proposed project see revproc_90_27 supra purpose of marketing and designing projects and to act as a vehicle for financing the projects through tax-exempt_bonds your overall structure is designed to be self-supporting without regard to the educational institutions you are servicing such activity is not an exempt activity but a trade_or_business accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if lf you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
